Brooke, J.
(after stating the facts). Counsel for defendant’s estate says:
“The only question of importance involved in this case is whether the claimant in doing what he did for the decedent was engaged in the practice of medicine contrary to the provisions of Act No. 237 of the Public Acts of 1899 as amended (2 Comp. Laws 1915, §§ 6724-6734).”
*565The record shows beyond question that the treatments administered by the claimant were so administered from the very first under the direction of a duly qualified physician, first under Dr. Sigler, and later under Dr. Huntington. It further shows that such treatments were necessarily administered from three to six times each day; the lesion in the jaw being extremely painful and emitting a discharge highly offensive in odor. It further appears that in the administering of said treatments some skill was required. We are of opinion that claimant was entitled to recover upon either of two theories: First, that the services rendered were those of an ordinary nurse under the direction of a competent and duly qualified surgeon; and, second, that they were rendered by claimant as a duly qualified dentist under the provisions of Act No. 183, Pub. Acts 1913, section 7 (2 Comp. Laws 1915, § 6754) of which provides:
“Any person shall be said to be practicing dentistry within the meaning of this act * * * who shall * * * treat diseases or lesions of the human teeth or jaws, * * * or who shall for a fee, salary, or other award paid or to be paid, * * * treat diseases or lesions of the human teeth or jaws.”
The treatments administered by the claimant would clearly fall within the definition of the practice of dentistry contained in the statute.
We are of opinion that claimant in rendering the services for which claim is made was not practicing medicine within the meaning of Act No. 237, Pub. Acts 1899, nor of Act No. 368, Pub. Acts 1913 (2 Comp. Laws 1915, §§ 6724-6734).
We find no reversible error in this record, and the judgment will stand affirmed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.